Exhibit 10.2

 

PERFORMANCE STOCK UNIT AGREEMENT

 

THIS PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”), is entered into as of
the Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2011 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and Grantee has been selected by the board of directors of the
Company (the “Board”) or the compensation committee of the Board (the
“Committee”) to receive performance stock units (the “Award”) under the Plan and
as set forth in this Agreement;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1. Definitions.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

a)



“Cause” shall have the meaning set forth in any applicable agreement between the
Company and Grantee regarding Grantee’s Service with the Company and, if “Cause”
is not so defined, shall mean any of the following: (i) Grantee has failed or
refused to substantially perform Grantee’s duties, responsibilities, or
authorities (other than any such refusal or failure resulting from Grantee’s
becoming Disabled); (ii) any commission by or indictment of Grantee of a felony
or other crime of moral turpitude; (iii) Grantee has engaged in material
misconduct in the course and scope of Grantee’s Service with the Company,
including, but not limited to, gross incompetence, disloyalty, disorderly
conduct, insubordination, harassment of other employees or third parties,
chronic abuse of alcohol or unprescribed controlled substances, improper
disclosure of confidential information, chronic and unexcused absenteeism,
improper appropriation of a corporate opportunity or any other material
violation of the Company’s personnel policies, rules or codes of conduct or any
fiduciary duty owed to the Company or its Affiliates, or any applicable law or
regulation to which the Company or its Affiliates are subject; (iv) Grantee has
committed any act of fraud, embezzlement, theft, dishonesty, misrepresentation
or falsification of records; or (v) Grantee has engaged in any act or omission
that is likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation.

 

b)



“Date of Termination” means the date on which Grantee’s Service with the Company
or an Affiliate terminates for any reason, provided, that a Date of Termination
shall not be deemed to occur by reason of a Grantee’s transfer of Service
between the Company and an Affiliate; further provided that a Grantee’s Service
shall not be considered terminated while Grantee is on a leave of absence from
the Company or an Affiliate approved by the Company or such Affiliate.

 

c)



“Designated Beneficiary” means the beneficiary or beneficiaries designated by
Grantee in a writing filed with the Company in the form attached hereto as
Exhibit A.

 

d)



“Disabled” as it relates to Grantee shall have the meaning of “Disabled” or such
similar term set forth in any applicable agreement between the Company and
Grantee regarding Grantee’s Service with the Company and, if “Disabled” or such
similar term

--------------------------------------------------------------------------------

 

 

 

is not so defined, shall mean when (i) Grantee receives disability benefits
under either social security or the Company’s long-term disability plan, if any,
or (ii) the Company, upon the written report of a qualified physician designated
by the Company’s insurers, shall have determined (after a complete physical
examination of Grantee at any time after Grantee has been absent from the
Company for 90 or more consecutive calendar days) that Grantee has become
physically and/or mentally incapable of performing Grantee’s essential job
functions with or without reasonable accommodation as required by law due to
injury, illness, or other incapacity (physical or mental).

 

e)



“Good Reason” shall have the meaning set forth in any applicable agreement
between the Company and Grantee regarding Grantee’s Service with the Company
and, if “Good Reason” is not so defined, shall exist in the event any of the
following actions are taken without Grantee’s consent: (i) Grantee’s authority
with the Company is, or Grantee’s duties or responsibilities based on Grantee’s
position with the Company or any employment agreement or arrangement between
Grantee and the Company are, materially diminished relative to Grantee’s
authority, duties and responsibilities as in effect immediately prior to such
change; provided, however, that in no event shall removal of Grantee from the
position of manager, director or officer of any direct or indirect Affiliate of
the Company in connection with any corporate restructuring constitute Good
Reason; (ii) a material diminution in Grantee’s base salary or retainer
compensation as in effect immediately prior to such diminution; provided, that,
an across-the-board reduction in the base compensation and benefits of all
Service Providers of the Company by the same percentage amount (or under the
same terms and conditions) as part of a general base compensation reduction
and/or benefit reduction shall not constitute such a qualifying material
diminution; (iii) a material relocation of Grantee’s primary work location more
than 75 miles away from the then-current primary work location; or (iv) any
material breach by the Company of any provision of this Agreement or any
employment agreement or arrangement between Grantee and the Company.

 

f)



“Grantee” means the employee of the Company specified in the grant notice issued
by the Company on or about the Grant Date (the “Grant Notice”).

 

g)



“Grant Date” means the date on which this Award was granted, as set forth in the
Grant Notice.

 

h)



“Performance Stock Units” means performance-based Stock Units (as defined in the
Plan) granted under this Agreement and subject to the terms of this Agreement
and the Plan.  The target number of “Performance Stock  Units” (the “Target ”)
granted under this Agreement is the number specified in the Grant Notice, with
the actual number of Performance Stock Units earned to be 0% - 200% of the
Target, based on Grantee’s continued provision of Services to the Company and
the level of attainment of the performance goals set forth in Exhibit B.

 

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

2. Award.  Grantee is hereby granted a Performance Stock Unit award covering the
Target number of Performance Stock Units set forth in the Grant Notice, with the
Grantee being able to earn



2

--------------------------------------------------------------------------------

 



between 0% and 200% of such Target amount based on the terms and conditions of
this Agreement.

 

3. Performance Goals.  Except as set forth in Section 4 below, the Performance
Stock Units shall be earned solely in accordance with the attainment of certain
performance goals, as set forth in Exhibit B.

 

4. Termination of Services.  Except as may otherwise be provided below, Grantee
shall forfeit the right to earn any Performance Stock Units that have not been
earned in accordance with Section 3 and Exhibit B as of a Date of Termination. 
Notwithstanding the foregoing,

 

a)



In the event Grantee would be entitled to severance under the Bonanza Creek
Energy, Inc. Executive Change in Control Severance Plan (the “CIC Severance
Plan”) as a result of the circumstances giving rise to the Date of Termination,
then Grantee shall retain the right to earn any as of yet unearned Performance
Stock Units in accordance with Section 3 upon satisfaction of the performance
goals set forth in Exhibit B; and

 

b)



In the event that Grantee’s Date of Termination occurs within the eighteen (18)
month period following a Change in Control on account of (i) Grantee’s
termination of Service by the Company without Cause or (ii) Grantee’s
resignation from the Company for Good Reason, then Grantee shall be deemed to
have earned the maximum number of Performance Stock Units potentially issuable
hereunder in respect of any Measuring Periods set forth in Exhibit B that were
outstanding on the Date of Termination.

 

5. Payment.  Payment in respect of earned Performance Stock Units shall be made
by the Company following the Committee’s review and certification of the
attainment of the performance goals set forth in Exhibit B, or following the
Grantee’s Date of Termination pursuant to Section 4(b), as applicable, but in
all events as soon as administratively practicable during the calendar year next
following the calendar year in which the last day of the Performance Cycle set
forth in Exhibit B occurs.  The Company shall settle earned Performance Stock
Units by issuing the Grantee a number of shares of Stock equal to the number of
Performance Stock Units earned.

 

6. Withholding. 

 

a.



Any income taxes, FICA, state disability insurance or other similar payroll and
withholding taxes (“Withholding Obligation”) arising with respect to the
Performance Stock Units are the sole responsibility of Grantee.  Any Withholding
Obligation that arises as a result of the payment of cash amounts pursuant to
the Dividend Equivalent Right set forth in Section 8 below shall be withheld by
the Company in cash from the amounts paid.  Any Withholding Obligation that
arises as a result of the settlement of earned Performance Stock Units through
granting of Stock pursuant to Section 5 above shall be settled pursuant to
paragraphs 6(b) or 6(c), below.

 

b.



By accepting this Agreement, Grantee hereby elects, effective on the Grant Date,
to sell shares of Stock held by Grantee in an amount and at such time as is
determined in accordance with this paragraph 6(b), and to allow the Agent, as
defined below, to remit the cash proceeds of such sales to the Company as more
specifically set forth below (a “Sell to Cover”) to permit Grantee to satisfy
the Withholding



3

 

--------------------------------------------------------------------------------

 



Obligation to the extent the Withholding Obligation is not otherwise satisfied
pursuant to the provisions of paragraph 6(c) below and further acknowledges and
agrees to the following provisions:

 

i.



Grantee hereby irrevocably appoints the Company’s designated broker Solium
Capital Inc., or such other broker as the Company may select, as Grantee’s agent
(the “Agent”), and authorizes and directs the Agent to:

1.



Sell on the open market at the then prevailing market price(s), on Grantee’s
behalf, as soon as practicable on or after the delivery of Stock in settlement
of earned Performance Stock Units, the number (rounded up to the next whole
number) of shares of Stock sufficient to generate proceeds to cover (A) the
satisfaction of the Withholding Obligation arising from the settlement of the
earned Performance Stock Units to the extent not otherwise satisfied pursuant to
paragraph 6(c) and (B) all applicable fees and commissions due to, or required
to be collected by, the Agent with respect thereto;

2.



Remit directly to the Company the proceeds necessary to satisfy the Withholding
Obligation;

3.



Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale; and

4.



Deposit any remaining funds in Grantee’s account.  

ii.



Grantee acknowledges that Grantee’s election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in paragraph
6(b) is intended to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (Grantee’s election to Sell to Cover and the
provisions of paragraph 6(b), collectively, the “10b5-1 Plan”). Grantee
acknowledges that by accepting this Award, he or she is adopting the 10b5-1 Plan
to permit Grantee to satisfy the Withholding Obligation. Grantee hereby
authorizes the Company and the Agent to cooperate and communicate with one
another to determine the number of shares of Stock that must be sold pursuant to
paragraph 6(b) to satisfy the Withholding Obligation.

iii.



Grantee acknowledges that the Agent is under no obligation to arrange for the
sale of Stock at any particular price under this 10b5-1 Plan and that the Agent
may effect sales as provided in this 10b5-1 Plan in one or more sales and that
the average price for executions resulting from bunched orders may be assigned
to Grantee’s account. In addition, Grantee acknowledges that it may not be
possible to sell shares of Stock as provided for in this 10b5-1 Plan and in the
event of the Agent’s inability to sell shares of Stock, Grantee will continue to
be responsible for the Withholding Obligation.



4

 

--------------------------------------------------------------------------------

 



iv.



Grantee hereby agrees to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. The Agent is a third-party
beneficiary of paragraph 6(b) and the terms of this 10b5-1 Plan. 

v.



Grantee’s election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
the Withholding Obligation arising from the payment of the earned Performance
Stock Units is satisfied.

c.



Alternatively, or in addition to or in combination with the Sell to Cover
provided for under paragraph 6(b), Grantee authorizes the Company, at its
discretion, to satisfy the Withholding Obligation through the Grantee
surrendering shares of Stock to which Grantee is otherwise entitled to under the
Plan (based on minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to such taxable income).

d.



Grantee hereby agrees that the withholding provisions of each other outstanding
performance-based Award and the associated agreement held by Grantee as of the
date hereof are hereby amended to match the provisions of this Section 6, such
that Grantee agrees to use a Sell to Cover transaction to satisfy all applicable
withholding taxes arising as a result of the vesting of the performance-based
Award subject to such other award agreements, unless otherwise determined by the
Company.

7. No Stockholder Rights. Grantee shall have no voting, dividend, or other
stockholder rights in respect of the Performance Stock Units granted hereunder. 
Upon the issuance of shares of Stock as payment under this Agreement, Grantee
shall have all of the rights of a stockholder with respect to such shares of
Stock as of the date Grantee becomes the record owner of such shares.

 

8. Dividend Equivalent Right.  Grantee shall be entitled to a Dividend
Equivalent Right entitling Grantee, with respect to each Performance Stock Unit
actually earned under this Agreement, to receive a cash payment based on the
regular cash dividends that would have been paid on an equivalent number of
shares of Stock during the period between the Grant Date of the Performance
Stock Units and the date the Performance Stock Units are paid pursuant to
Section 5.  All amounts payable as a result of such Dividend Equivalent Right
shall be accumulated and paid to Grantee in cash on the date that payment is
made in respect of the related Performance Stock Units in accordance with
Section 5, above.

 

9. Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights of
Grantee or benefits distributable to Grantee under this Agreement have not been
exercised or distributed, respectively, at the time of Grantee’s death, such
rights shall be exercisable by the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Agreement and the Plan.  If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee.  If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary



5

 

--------------------------------------------------------------------------------

 



under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.

 

10. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board or the Committee,
and the Board or the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan.  Any interpretation of the
Agreement by the Board or the Committee and any decision made by it with respect
to the Agreement is final and binding on all persons.

 

11. Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Board or the Committee from time to
time pursuant to the Plan.

 

12. Fractional Shares.  In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.

 

13. Not An Employment Contract.  The Award will not confer on Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Grantee’s Service at any time.

 

14. Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

 

15. Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of Grantee and
the Company without the consent of any other person.

 

16. 409A Savings Clause.  All amounts payable hereunder are intended to comply
with the requirements of Code Section 409A, and this Agreement shall be
interpreted accordingly.

 

17. Electronic Acceptance.  By logging into and accepting this Agreement through
Grantee’s Solium Capital account, Grantee (a) understands, represents,
acknowledges and agrees to be bound by this Agreement as if Grantee had manually
signed this Agreement, (b) agrees that Agent or its designee shall obtain and
retain custody of the shares of Stock issuable upon settlement of earned
Performance Stock Units until such time as all withholding obligations have been
satisfied, (c) elects to conduct a Sell to Cover to satisfy the Withholding
Obligation in accordance with paragraph 6(b) of the Agreement, (d) agrees to the
amendment of the withholding provisions of all other performance-based Awards
and the associated agreements held by Grantee in accordance with Section 6(d)
above and elects to conduct a Sell to Cover to satisfy the withholding
obligations in respect to those other performance-based Awards and associated
agreements and (e) represents and warrants that (i) Grantee has carefully



6

 

--------------------------------------------------------------------------------

 



reviewed paragraph 6(b) of this Agreement, (ii) Grantee is not subject to any
legal, regulatory or contractual restriction that would prevent the Agent from
conducting sales and does not have, and will not attempt to exercise, authority,
influence or control over any sales of Stock effected by the Agent and (iii) as
of the date Grantee accepts this Agreement, Grantee is not aware or in
possession of any material, nonpublic information with respect to the Company or
its affiliates or any of their respective securities.  In the event that Grantee
does not accept this Agreement through the Solium Capital Shareworks system
within 90 days of the Grant Date, the Company shall have the option, but not the
obligation, to cancel and revoke the award of Performance Stock Units
represented by this Agreement and any such award shall be forfeited by Grantee
without any further consideration.

 

- - - - -



7

 

--------------------------------------------------------------------------------